

116 HRES 760 IH: Commemorating the centennial of Houston Methodist Hospital.
U.S. House of Representatives
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 760IN THE HOUSE OF REPRESENTATIVESDecember 11, 2019Mr. Green of Texas (for himself, Ms. Jackson Lee, Mrs. Fletcher, Mr. Olson, Ms. Garcia of Texas, Mr. McCaul, Mr. Weber of Texas, Mr. Babin, Mr. Crenshaw, and Mr. Brady) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONCommemorating the centennial of Houston Methodist Hospital. 
Whereas Houston Methodist Hospital is a nonprofit health care institution that has been devoted to providing compassionate and exceptional health care in Houston, Texas, for 100 years; Whereas Houston Methodist Hospital opened its doors in 1919 as an outreach ministry of the Methodist Episcopal Church, and has since saved countless lives through its mission of putting the patient’s physical, mental, and spiritual needs at the center of everything it does;  
Whereas Houston Methodist Hospital now stands as the flagship hospital of the Houston Methodist system serving the greater Houston community with 1.3 million patient encounters in the last year across 8 hospitals with a robust network of primary and specialty care physicians and more than 23,000 employees; Whereas Houston Methodist Hospital has been a leader and incubator of innovation within medicine and continues to invest in the research and development of innovative medical breakthroughs, technologies, and ideas, such as the world’s first multiorgan transplant and the world’s first successful coronary bypass grafting using the patient’s own leg vein, among many others; 
Whereas Houston Methodist Hospital’s history of academic collaborations has empowered new generations of clinicians and researchers through creating medical education programs that are translational, interdisciplinary, and transformative; and Whereas Houston Methodist Hospital has consistently been acknowledged for its quality, safety, and excellence, including being ranked the number one hospital in the State of Texas for eight consecutive years and a national Honor Roll hospital by U.S. News and World Report, and has also been recognized for its outstanding specialties in neurology and neurosurgery, pulmonology, orthopedics, cancer, cardiology and heart surgery, urology, and many other medical specialties: Now, therefore, be it 
That the House of Representatives recognizes the 100th anniversary of Houston Methodist Hospital’s founding, for its role as a pioneer and leader in medicine, and as a model in providing high-quality, cost-effective health care for patients through an unwavering focus on safety, quality, service, and innovation. 